DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Claim status
The examiner acknowledged the amendment made to the claims on 03/09/2022.
Claims 1, 9 and 11-15 are pending in the application. Claim 1 is currently amended. Claims 2-8 and 10 remain cancelled. Claims 9 and 11-15 are previously presented. Claims 1, 9 and 11-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Millan WO2012/110777 A2 (hereinafter referred to as Millan) in view of Hagawa US Patent No. 9,113,642 (hereinafter referred to as Hagawa) and Villarroel, Scours in Beef Calves: Causes and Treatments [Online], published April 2009, [retrieved on 2021-12-06]. Retrieved from the Internet: <URL: https://catalog.extension.oregonstate.edu/em8977> (hereinafter referred to as Villarroel).
	 
Regarding claim 1, Millan teaches a method of feeding young livestock animal such as calves comprising feeding the calves a milk replacer comprising a DFM composition that comprises Bacillus subtilis strain PB6 (page 47, line 15; page 15 bottom para.-page16 line 1; page 10, line 16-17 and the table), wherein feeding improves animal performance including reduction of pathogen in the GI tract, resistance to enteritis, feed efficiency, weight gain, feed conversion efficiency (page 1, para. 1-2 from bottom; page 2, para. 1-4).
Millan is silent regarding the milk replacer is being fed to the calves daily between birth and up to about 6 weeks wherein the young livestock animals are not offered the DFM beyond 6 weeks of age.
Hagawa teaches feeding a young livestock animal such as calves a feed supplement comprising a probiotic (e.g., L. gasseri) for preventing a diarrhea (column 1, line  8-15; column 2, line  52-55; column 3, line 66-67; column 4, line 13), in which the period of feeding the probiotic preferably is from afterbirth to weaning state when the young livestock animals (e.g., calves) themselves are able to produce antibodies sufficiently at about 6 weeks (column 6, line 4-6).
Both Millan and Hagawa are directed to feeding calves probiotics/DFM to control scours (e.g., diarrhea) and/or pathogens. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by feeding calves DFM from birth to 6 weeks and stopping feed the DFM beyond 6 weeks with reasonably expectation of success, because prior art has established that feeding calves a DFM from birth to 6 weeks are able to control scours, and it won’t be necessary to continue to feed the calves DFM beyond 6 weeks because their bodies are able to produce sufficient amounts of antibodies beyond week 6.
Millan in view of Hagawa is silent regarding that doses of DFM composition provided to calves differ for 0-3 weeks and 3-6 weeks where the dose at 3-6 weeks is reduced at least about 50% of that for 0-3 weeks, or in other words the dose at 0-3 weeks is at least 100% more of that for 3-6 weeks.
Villarroel teaches that calves scour is caused by infectious agents such as bacteria and virus wherein bacteria such as E.coli and Salmonella are common in newborn calves that is usually younger than 2 weeks old, and virus such as Rotavirus and Coronavirus commonly affect calves in their first few weeks (usually 1-3 weeks) (page 1, “What is scours?”; page 3, “What cause it?”). Villarroel further teaches that about 2.4% of calves are reported to have experienced an episode of diarrhea in the first 3 weeks of life; as a comparison, 1.7% calves or more than 3 weeks old suffer diarrhea, concluding that younger calves are at higher risk of having diarrhea (page 3, “Is it a problem?”)
Both Millan and Villarroel are directed to calf scours. Where Villarroel recognizes that calves are affected by calf scours more in the first 3 weeks of calves’ life than those of more than 3 weeks of calves’ life, Millan teaches Bacillus subtilis PB6 is able to control calf pathogens and scours (e.g., enteritis) in calves. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by providing a higher dose of DFM composition to calves at the age of 0-3 weeks than more than 3 weeks of calves’ life with reasonable expectation of success, for the reason that since calves are affected by calf scours more at 0-3 weeks of their lives than other periods, a higher dose of DFM at 0-3 weeks would have been able to better control calf scours.
Millan in view of Hagawa and Villarroel teaches providing a higher dose of DFM composition comprising PB6 to calves at the age of 0-3 weeks than other periods of calves’ life (e.g., 3-6 weeks), but is silent regarding that the dose for 0-3 weeks is at least about 100% more of that for 3-6 weeks. However, knowing that calves are affected by calf scours more at 0-3 weeks of their lives than more than 3 weeks, a skilled artisan would have been motivated to have varied the dose of DFM composition comprising PB6 at 0-3 week of age and more than 3 weeks of age so as to suitably control the calf scours. As such, the dose difference as recited in the claim is merely an obvious variant of the prior art.
Regarding claims 11-13, Millan in view of Hagawa teaches feeding calves a DFM-containing milk replacer from birth to 6 weeks. Millan also teaches that feeding the composition comprising DFM has significant beneficial effects on the performance of animal, including feed conversion ratio, weight gain, feed efficiency, etc. (page 1, bottom para. and page 2, para. 1-4), which is interpreted to read on “total weight gain” as recited in claim 11, “total feed efficiency” as recited in claim 12, and “milk replacer feed efficiency” as recited in claim 13. Further, since Millan in view of Hagawa and Villarroel teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Hagawa and Villarroel would have been able to deliver the benefits recited in claims 11-13. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, Given that Millan in view of Hagawa and Villarroel teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Hagawa and Villarroel would have been able to deliver the benefit of improving total starter feed intake. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Millan in view of Hagawa and Villarroel as applied to claim 1 above, and further in view of Rodriguez WO 2017/025772 A1 (hereinafter referred to as Rodriguez, US Patent Application Publication No. 2018/0228181 relied upon as English language equivalent)
Regarding claim 9, Millan teaches that DFM can be added in a suitable concentration to offer a dairy dose between 2 x 105 CFU to about 2 x 1011 CFU (page 31, bottom para.). This proportion encompasses the dose recited in the. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of DFM fed to calves so as to suitably control calf pathogens and enteritis. As such, the amount of DFM recited in the claim is merely an obvious variant of the prior art.
Millan in view of Hagawa and Villarroel is silent regarding the DFM composition being provided in a first meal after birth.
 Rodriguez teaches that calves are usually separated from their mothers upon birth and fed milk substitutes, without even allowing them to be fed colostrum (US PGPub, [0007]).
Both Millan and Rodriguez are directed to feeding calves with a milk replacer. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by feeding calves upon birth with a milk replacer with reasonable expectation of success, for the reason that such a procedure is known to be suitable in the art. 
Feeding calves upon birth with a milk replacer where calves is not fed with colostrum is interpreted to read on “the direct-fed microbial compositions are provided in a first meal after birth”.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Millan in view of Hagawa and Villarroel as applied to claim 1 above, and further in view of Wehnes US Patent No. 8,540,981 (hereinafter referred to as Wehnes).
Regarding claims 14, Millan includes an embodiment teaching feeding chick a composition comprising DFM, and chick also receives feed ad libitum from Day 0-Day 42 (Example 1, page 54-56). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum because such a practice is known to be suitable in the art.
 Further, Wehnes teaches a method of controlling calf scours comprising administering to the calves a milk replacer that comprises DFM (e.g., B. subtilis); the method additionally comprises feeding the calves a starter feed composition on an ad libitum basis (column 10, line 25-46; column 1, line 21-24; column 2, line 34-55; column 4, line 54-67). 
Both Millan and Wehnes are directed to feeding calves milk replacers that comprise B. subtilis strains to control scours. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum with reasonable expectation of success because such a practice is known to be suitable in the art.

Response to Arguments
Applicant’s arguments with respect to pending claims filed 03/09/2022 have been considered but are moot over the new ground of rejection set forth in the instant office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793